Citation Nr: 1452063	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-37 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for anxiety disorder for the period from January 29, 2004 to June 12, 2008.  

2.  Entitlement to an initial disability rating higher than 50 percent for anxiety disorder for the period from June 12, 2008 to June 11, 2014.  

2.  Entitlement to an initial disability rating higher than 70 percent for anxiety disorder for the period beginning on June 11, 2014.  

3.  Entitlement to an effective date earlier than July 11, 2014, for grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

The logic of the JMR appears to be that the Board should not have granted the claim, but instead delayed the case once again (the case has been ongoing for many years) to obtain the records in question.  
James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to April 1964 and from February 1968 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO granted service connection for an anxiety disorder and assigned an initial disability rating of 30 percent.  As the staged ratings on appeal derive from that decision, the staged ratings are initial ratings.  Agency of Original Jurisdiction (AOJ) jurisdiction is currently with the RO in St. Petersburg, Florida.  

In a June 2013 decision, the Board decided the Veteran's appeal in part; partially granting the benefit sought and remanding the remainder of the appeal then before it.  

Importantly, what the Board decided was a grant of a disability rating of 50 percent from January 29, 2004 to June 12, 2008.  

The Veteran appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court).  

In May 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), partially vacated the June 2013 decision, and remanded the matter for action consistent with the terms of the JMR.  

What the Court remanded to the Board was the issue of whether a rating higher than 50 percent is warranted for the period from January 29, 2004 to June 12, 2008.  

The issues of entitlement to higher ratings for all periods after June 12, 2008 and of entitlement to an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Board explains the basis for its remand of the other issues in the Remand section of this document, in light of the JMR, which will be adderessed below. 


FINDINGS OF FACT

1.  During the period from January 29, 2004 to June 12, 2008, the Veteran's anxiety disorder resulted in social and occupational impairment, with deficiencies in work, family relations, judgment, and mood due to impaired impulse control, suicidal ideation, and an inability to establish and maintain effective relationships.   

2.  During the period from January 29, 2004 to June 12, 2008, the Veteran's anxiety disorder did not result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name


CONCLUSION OF LAW

The criteria for a 70 percent initial disability rating, but no higher, for an anxiety disorder have been met for the entire period from January 29, 2004 to June 12, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

On appeal to the Board prior to issuance of the June 2013 decision was the issue of entitlement to an in initial disability rating higher than 30 percent from the date of grant of service connection for that disability - January 29, 2004.  In the June 2013 decision, the Board bifurcated the issue to grant the Veteran benefits as quickly as possible  (as a remand delays the case).

In June 2013, the Board granted the appeal as to a 50 percent rating for an anxiety disorder for the period from January 29, 2004 to June 12, 2008.  It remanded the issues of entitlement to a disability rating higher than 50 percent for the period beginning on June 12, 2008 and entitlement to a TDIU.  In that Remand, the Board directed the AOJ to, among other things, obtain complete VA medical records from the Haley Veterans' Hospital in Tampa and the Viera Outpatient Clinic, and any other related facilities from July 2008 onward and assist the Veteran in obtaining any records he identified of non-VA medical care for a psychiatric disorder since November 2008.  

In the May 2014 JMR, the Parties agreed that remand to the Board was warranted for the Board to provide adequate reasons and bases.  More specifically, the Parties agreed that the Board did not discuss why it was not necessary to remand the entire claim, including that part of the claim for the period prior to June 12, 2008, to obtain and consider additional evidence.  The Parties agreed that such evidence could bear on the Veteran's symptoms prior to June 12, 2008, and therefore, on an appropriate rating and effective date for that period of time, not just the period after June 12, 2008, notwithstanding that the evidence the Board was seeking was outside the period granted.

In other words, the JMR clearly indicates that the grant of the benefits in the prior Board decision was premature, citing evidence that may, or may not, exist outside the appeal period in question that may, or may not, somehow impact the Board's grant of the claim in 2013, for the period prior to this time, instead indicating that further delays in the process was warranted. 

In this regard, the Veteran's attorney never supplied any of the medical records requested in the prior Board decision in order to either (A) expedite the case or (B) give some validity to this concern. 

The logic of the JMR appears to be that the Board should not have granted the claim, but instead delayed the case once again (the case has been ongoing for many years) to obtain the records in question.  

This is any important issue as the undersigned routinely grants these types of "staged grants" in cases that have been ongoing over many years (sometimes more than 10 or more years) in an effort to get the Veteran some benefits quickly while addressing outstanding issues in the remand portion of the decision.  The logic of the JMR appears to suggest this is error.  This is not clear. 

Additionally, and more importantly, the Parties agreed that at the time of the June 2013 Board decision, the record contained an October 2008 private evaluation and a November 2008 hospitalization record with references to symptoms and an incident which may have occurred prior to June 12, 2008, to include suicidal and homicidal ideation, and that the Board did not fully consider this evidence.  This is a key issue that the Board must address. 

Given the Court's Order, the question of whether a rating higher than 50 percent is warranted for the period from January 29, 2004 to July 12, 2008 is before the Board.  

Review of the claims file, including that portion of the claims file that is stored electronically, shows that the development requested in the June 2013 Remand has been completed.   VA treatment records have been added to the record for the period beginning in 2008.  There is no indication that there are any outstanding relevant VA treatment records.  The AOJ sent a letter to the Veteran in February 2014 requesting that he identify all private health care providers who treated him for anxiety or any other psychiatric disorder since November 2008 and to either provide the evidence of such treatment or complete the necessary enclosed authorizations so that VA could request the evidence for him.  

In a September 2014 letter, the Veteran's representative stated that "[t]he Veteran does not have any additional evidence to submit."  

Beyond this, in that September 2014 letter, the Veteran's representative stated as follows:  

Therefore, as the evidence of record is sufficient to render a decision on the pending claims, do not issue a decision remanding the claims for further unnecessary development that would only service to further delay the claimant's entitlement to benefits.  Should the Board find that additional development is necessary to make a decision on the pending claims, the claimant, understanding his rights and through assistance of counsel, waives his right to further development under the VCAA and asks the Board to issue a decision on the record, including documents submitted herewith.  

Accompanying that letter was a report of psychological evaluation dated in September 2014 and signed by a non-VA psychologist, Dr. "W.A."  Also of record is an October 2008 report of psychological evaluation signed by Dr. W.A.

Now the Board turns to the law and regulations as to assigning disability ratings for psychiatric disorders, the facts of this case, and application of the law and regulations to those facts.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The regulations establish a general rating formula for mental disorders, including an anxiety disorder (which is assigned Diagnostic Code 9413).  38 C.F.R. § 4.130 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In this decision, the Board considered the rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment.  The Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118. Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116

Under the general rating formula for mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in this portion of the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.130  Although VA has revised its regulations to provide for use of the Fifth Edition of the DSM (DSM-5) instead of the Fourth Edition (DSM-IV) those changes apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  VA does not intend for the changes to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans'
Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45093, 45094 (August 4, 2014).  

As this case falls into the latter category, the proper DSM version is the DSM-IV as far as the 'GAF' scores.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness. Higher scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

Review of the Veteran's VA treatment records, which date back to before his claim for service connection, reveal that he has been treated with therapy and medication for an anxiety disorder for many years.  

VA treatment records dated in 2004 document that the Veteran has agoraphobia with his anxiety, and a focus on getting out of the house and being with others.  Clinicians assigned GAF scores of 51 in March 2004 and 55 in June 2004.  

A March 2005 treatment note documents that the Veteran's family was preventing him from having contact with his grandchildren due to his anger symptoms, although he denied physical aggressiveness.  An April 2006 treatment report indicates that there were small gains on getting out of the house and shopping, along with reduced anger outbursts.  He was assigned GAF scores of 46 and 48 during this period.  

In August 2007, the Veteran reported he had moved into his daughter's home and had been housebound to the point where he had run out of medication.  GAF scores in August and November 2007 were 48.  

The Veteran underwent a VA psychiatric examination in February 2008 for the purpose of identifying a nexus between his anxiety disorder and his active service.  The report documents that he had anxiety with panic attacks, difficulty sleeping, irritable mood, and concentration difficulties.  The report notes the Veteran's anxiety over his daughter's relocation, and that the Veteran reported having no relationship at all with his two half-brothers.  

The Veteran reported that, as to post-service symptoms, he had sleeping problems, became angry quickly, had difficulty getting along with others and keeping jobs, was isolated, had episodes of claustrophobic worry, and had panic attacks.  

In a psychiatric examination section of the report, the examiner indicated that the Veteran was casually dressed, tense, anxious, irritable, guarded, vague with fleeting eye contact.  All other findings were unremarkable.  

The examiner noted that the Veteran's anxiety caused severe problems with activities such as shopping and driving, but did not interfere with other activities of daily living, such as household chores and sports/exercise.  Although the Veteran receives Social Security disability benefits, he reported that he had worked on and off over the years to include a job answering phones.  When asked why he stopped working, he stated he did not know.  The examiner noted that the Veteran's VA medical records reflected some reliability issues relating to medication consumption, in that the Veteran sometimes forgot to refill his medications.  The Veteran was unable to report his symptoms of anxiety, details and the duration of his symptoms, and he was evasive with his work history.  The examiner also questioned the Veteran's report that he was unable to leave home to get groceries, yet he was able to come to the examination and was able to attend the American Legion and VFW monthly.  

In describing the effects of the Veteran's anxiety on his occupational and social functioning, the examiner opined that the Veteran's impairment did not rise to the level of total occupational and social impairment.  However, his mental disorder signs and symptoms did result in deficiencies in his thinking and his mood.  The examiner rendered a diagnosis of anxiety disorder, not otherwise specified, and assigned a Global Assessment of Functioning Score of 58.  

Reports dated in February, March, and June 2008 document that the Veteran's daughter had moved and he was having increased panic and anger outbursts, although he stated he continued to take his medication.  Upon cross-checking his pharmacy records, however, it was discovered that he had not picked up his medication for several months.  He stated he did not realize he was not taking his medication.  The focus of these visits was about his reaction to his daughter's move.  His treating psychologist described his diagnostic assessment as panic disorder with agoraphobia, severe; and depressive disorder.  He was assigned a GAF score of 44.  

Other evidence of record reflects that the Veteran has not worked on a full-time basis since the late 1980s.  He has been in receipt of Social Security disability benefits on account of back pain since 1990.  

June 12, 2008 VA treatment notes document that the Veteran reported that he had assaulted someone when they made a comment about his height.  He also reported that his anxiety had lessened.  He was found to be oriented times three, appropriately groomed, and with an anxious mood and an affect congruent with this mood.  He reported that he was socially avoidant and he denied suicidal and homicidal ideation.  

August 2008 notes document that the Veteran's had severe panic with agoraphobia.  His aggression seemed to be worsening, at least as far as the consequences.  He reported that he had several recent physical altercations with friends and his sons in law.  He reported that he did not know what set him off but that he becomes physically aggressive and had hit people on several occasions.  He also reported that he smashed his television for no apparent reason during an argument.  He was agitated, dysphoric, with passive suicidal ideation but no intent or plan and no homicidal ideation.  Thought processes were organized and content was marked for agitation/paranoia.  Insight and judgment were fair and impulse control was erratic.  

September 2008 notes document the Veteran's report that he was less irritable.  He denied recent arguments or altercations.  October 2008 notes document that the Veteran reported no angry outbursts but that he had occasional irritability.  

Of record is a report of a psychological evaluation conducted by Dr. W.A., a clinical psychologist, in October 2008.  Dr. W.A. stated that the Veteran was referred to her for evaluation secondary to his period of military service.  She also indicated that she had reviewed records, conducted a personality assessment inventory, and conducted a clinical interview.  She noted that the Veteran provided the majority of the information and that he provided the records that she reviewed.  

Here, the Board notes that Dr. W.A. provided numerous diagnoses, including posttraumatic stress disorder (PTSD).  The Veteran is not service-connected for PTSD.  Nevertheless, the Board finds that, given the history of this case, it is highly unlikely that attempting to separate out the effects of one versus another psychiatric disorder would be yield meaningful results.  This is particularly the case given that Dr. W.A. spends considerable time, in her later, September 2014 opinion, explaining why what the Veteran's symptoms are due to is his service connected anxiety disorder.  Moreover, a Disability Benefits Questionnaire dated in June 2014 includes a statement by a mental health professional that it is not possible to determine which symptoms are attributable to each diagnosis because they significantly overlap.  

Dr. W.A.'s report is extensive.  As to psychiatric symptoms, Dr. W.A. reported that she had a telephone conversation with the Veteran's fiancé who told her that the Veteran had fired a rifle at her in July 2008. The Veteran also reported panic attacks, agoraphobia, and suicidal and homicidal ideation, including with a plan to commit suicide.  The Veteran described a history of multiple jobs and that he usually got angry and quit and that he had a history of physical fighting and arguments with co-workers.  

On mental status examination, Dr. W.A. found the Veteran oriented at to person, place and time with normal attention capacities.  She stated that his memory, concentration, judgment and insight were below normal.  She also indicated that he had depressed mood.  She assigned a GAF score of 35.  

In November 2008, the Veteran was involuntarily committed ("Baker Acted) by the County Sheriff's Office to a private facility for psychiatric treatment for two days.  He had been found crawling naked outside his residence, was disoriented as to time and place, and did not know what he was doing.  The hospitalization report documents that in an incident in the past he had brandished a firearm.  

Mental status examination at the time of hospitalization revealed that the Veteran was alert and oriented and that he denied suicidal or homicidal ideation and denied psychotic symptoms.  The Veteran described his mood as depressed and his affect was flat and guarded with limited eye contact.  Insight and judgment were fair, memory and concentration were good.  He admitted to having suicidal ideation, sometimes with a plan.  

Following his two day hospitalization , mental status examination found the Veteran oriented, with good eye contact and the Veteran denied feeling depressed.  He showed insight in that he needed to stop drinking as it exacerbates his symptomatology.  

June 2009 VA treatment notes document that he was seen for management of his panic disorder with agoraphobia and depression, was oriented times three and appropriately groomed.  He reported that he felt calmer than he had in the past.  His GAF score was 45.  October 2009 notes document the Veteran reported an overall stable mood and that he continued to isolate much of the time.  GAF score was 45.  

January 2010 VA treatment records do not provide evidence that his disability prior to June 12, 2008 met the criteria for a rating higher than 50 percent.   There is nothing in these records that show that any symptoms he then reported were present prior to June 12, 2008.  There are only general comments such as that he was discharged from the Navy with an anxiety disorder, worked several jobs since served but never stayed long in each because of anxiety, and mood swings.  

Similarly, October 2012 VA treatment records document only that he had a long history of anxiety

Also considered by the Board is Dr. W.A.'s September 2014 psychological evaluation report.  Dr. W.A. provided a detailed history, including a significant report of facts from 1968 to the early 1990s.  She also spent a good deal of time explaining why she attributes his psychiatric symptoms to his service-connected disorder rather than a non-service connected condition.  These parts of the report are not of much importance.  First, there is little in the early history that tends to show the degree of his disability during the period on appeal.  Second, the Board here has concluded that there is insufficient evidence to separate out symptoms of a non-service connected psychiatric condition from those of his service connected psychiatric condition.  Her statement regarding his impaired impulse control and the effect of his psychiatric symptoms on most areas is consistent with what is shown in the treatment records.  

After careful review, the Board finds that the evidence of record supports a disability rating of 70 percent, and no higher than 70 percent, from January 2004 through June 2008.  In reaching this conclusion, while the facts supporting this grant are not always clear, we place greater emphasis upon the Global Assessment of Functioning scores assigned by his treating mental health providers, which are lower than that assigned by the VA examiner.  In this case, it would appear that they are more familiar with him and his level of functioning than the VA examiner.  Also significant is that the VA examination was performed for the purpose of identifying a nexus to service, rather than for the purpose of identifying his level of impairment, although the report does contain helpful and relevant information in this regard.  

The record demonstrates that during this time frame the Veteran had periods of violence.  His reports of not knowing why he smashed the television and what set him off as to the assaults tend to show that there have been periods of unprovoked irritability resulting in violence during the relevant period on appeal.  That he had this symptom during the relevant appeal period is only part of the analysis.  What is necessary to meet the criteria is that his symptom or symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Here, the evidence shows that there was occupational and social impairment in work, family relations, judgment, and mood, and thinking.  The Board is left with reasonable doubt as to whether his unprovoked irritability, with periods of violence, was the cause of impairment in his mood and judgment, and thus whether it can be symptoms listed under the 70 percent rating resulted in this impairment.  Additionally, the evidence demonstrates that the Veteran's anxiety disorder did appear to render him unable to establish and maintain effective relationships.  The evidence also tends to show that he suffered from suicidal ideation during the relevant time period.  Resolving reasonable doubt in favor of the Veteran, the Board therefore concludes that his psychiatric disability approximates the criteria for a 70 percent rating for the entire appeal period, from June 29, 2004 to June 12, 2008.  

The evidence is against a finding that his psychiatric disability approximated the criteria for a 100 percent rating under 38 C.F.R. § 4.130 for any of this period.  His periods of violence are not so frequent as to be described as a persistent danger of hurting self or others.  The Board has considered the single incident in November 2008 that led to his involuntary hospitalization.  Although inappropriate behavior, the Board does not find this to be grossly inappropriate behavior resulting in total occupational and social impairment.  Additionally, there is one such incident and that incident did not occur during the period of time that the Board here addresses.  There is no evidence of even a one-time occurrence of grossly inappropriate behavior during the time period addressed in this decision.  No other symptom listed for the 100 percent rating is shown by the evidence and there are no symptoms of like kind to those listed shown by the evidence.  Dr. W.A. does not provide evidence that the Veteran's psychiatric disorder warrants a 100 percent rating for the period from January 29, 2004 to June 12, 2008, and indeed she opines that his disability meets the 70 percent criteria.  The Board thus concludes that a 100 percent rating is not warranted for any part of this period.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans anxiety disorder are addressed by criteria found in the rating schedule.  For example, the Veteran has reported panic attacks, impulse control problems, difficulty getting along with others, depression, anxiety, and suicidal ideation and has also been found to have judgment memory problems.  These are all contemplated by the schedular criteria.  Moreover, the lists of symptoms in the schedule for rating mental disorders are non-exhaustive by definition and therefore include any symptom of like kind to those listed.  Furthermore, the schedular criteria provide for a total rating for disability more severe than the Veteran's so it cannot be said that his level of disability is not contemplated by the schedular criteria.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

In summary, disability due to the Veteran's anxiety disorder approximated the criteria for a 70 percent schedular rating for the entire period from January 29, 2004 to June 12, 2008.  Hence, the appeal must be granted to the extent of a 70 percent rating for this time period.  During this time period, disability due to his anxiety disorder did not approximate the criteria for a 100 percent schedular rating or for referral for extraschedular consideration and the appeal must be denied in that regard.  There is no reasonable doubt to be resolved as to what the Board here decides.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in April 2004, May 2008, and December 2008.  To the extent that any of the notice postdated the initial unfavorable determination by the AOJ, the Veteran had a sufficient opportunity to participate meaningfully in the processing of his claim after the required notice was sent and therefore has not been prejudiced by the timing of the notice.  Additional notice was provided in a letter sent in February 2014.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  These records include all relevant VA and identified private treatment records for the period following June 12, 2008, as discussed by the Parties in the JMR, as well as prior to June 12, 2008.  VA provided an adequate examination in February 2008.  That examination report, as well as other evidence described in the Increased Rating section of this decision, provides sufficient medical evidence for the Board to decide the issue of entitlement to a higher disability rating for the period from January 29, 2004 to June 12, 2008.  

ORDER

An initial 70 percent rating is granted for disability due to the Veteran's anxiety disorder, for the period from June 29, 2004 to June 12, 2008, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

In a February 2014 rating decision, the AOJ implemented the Board's June 2013 grant of the appeal and assigned a 50 percent rating for the period from January 29, 2004 to June 12, 2008.  The issues that Board remanded to the AOJ in June 2013 were entitlement to a disability rating higher than 30 percent for the period beginning on June 12, 2008 and entitlement to a TDIU.  

In a July 2014 rating decision, the AOJ granted a TDIU, effective June 11, 2014.  That resolved the appeal as to entitlement to TDIU.  

In September 2014, the AOJ received a notice of disagreement with the effective date of the grant of TDIU.  Review of the record fails to show that the appeal has been resolved or that the AOJ has furnished a statement of the case (SOC) in response to the notice of disagreement.  As such this issue must be remanded to the AOJ for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  More importantly, it also makes meeting the request of the Veteran's attorney to not remand this case difficult.  

In the July 2014 rating decision, the AOJ granted a 50 percent rating for an anxiety disorder from June 12, 2008 and granted a 70 percent rating from June 11, 2014.  Thus, the anxiety disorder is rated as 50 percent disabling prior for the period from June 12, 2008 to June 11, 2014, and 70 percent beginning on June 11, 2014, the actions of the AOJ being delayed by the actions of the JMR.

In the July 2014 rating decision, the AOJ stated that its decision was a full grant of benefits sought.  This is incorrect with regard to the non-TDIU entitlement aspect of the AOJ decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) ("[W]here a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, thus does not, . . . abrogate the pending appeal").  While the Veteran's attorney has asked that the case not be remanded he has also not waived this issue. 

The law explained in AB v. Brown applies in this case.  This is clear from a September 2014 document in which the Veteran contended through his representative that he wanted 100 percent schedular rating.  Although phrased as a notice of disagreement, in keeping with the law as explained in AB v. Brown, no such notice of disagreement was required; the issues remained on appeal.  That September 2014 document shows that the Veteran is not limiting his appeal to a schedular rating less than 100 percent.  

In the June 2013 Remand, the Board directed that if a benefit sought remained denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.   

However, the AOJ has not issued an SSOC as to the issues (other than the January 29, 2004 to June 12, 2008 50 percent rating that has been remanded by the Court).  The maximum schedular rating for an anxiety disorder is 100 percent.  Thus, to the extent that the AOJ did not grant a 100 percent schedular rating, there remain issues on appeal.  Regulation provides that the AOJ will issue an SSOC if, pursuant to a remand from the Board, it develops the evidence unless the only purpose of the remand is to assemble records previously considered by the AOJ and properly discussed in a prior SOC or SSOC or the Board specifies in the remand that an SSOC is not required.  38 C.F.R. § 19.31(b).  Neither exception applies in this case.  Therefore, particularly in light of the logic of the JMR, a remand is necessary as to the schedular rating issues other than for the period from January 29, 2004 to June 12, 2008 to comply with regulation and the Board's Remand directive.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim as to entitlement to disability ratings for the Veteran's anxiety disorder higher than 50 percent for the period from June 12, 2008 to June 11, 2014 and higher than 70 percent for the period from June 11, 2014.  If a 100 percent schedular rating is not granted for the period from June 12, 2008 to the present, furnish to the Veteran and his representative an SSOC and allow an appropriate opportunity to respond thereto before returning those issues to the Board for appellate consideration.  

2.  Furnish to the Veteran and his representative an SOC in response to the notice of disagreement with the effective date of June 11, 2014 for the grant of a TDIU.  Return this issue to the Board only if the Veteran files a timely substantive appeal as to this issue.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


